Exhibit 10.1(vi)


FORM OF RESTRICTED STOCK AGREEMENT UNDER THE
[CENTURYLINK 2011 EQUITY INCENTIVE PLAN OR
LEGACY LEVEL 3 COMMUNICATIONS, INC. STOCK INCENTIVE PLAN]
(Performance-Based Restricted Stock Grants to Certain Officers)


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
[____________________] by and between CenturyLink, Inc. (“CenturyLink”) and
[____________________] (“Award Recipient”).
WHEREAS, CenturyLink maintains the [CenturyLink 2011 Equity Incentive Plan OR
Legacy Level 3 Communications, Inc. Stock Incentive Plan] (the “Plan”), under
which the Human Resources and Compensation Committee, or a duly-authorized
subcommittee thereof, (the “Committee”) of the Board of Directors of CenturyLink
(the “Board”) may, among other things, directly or indirectly grant restricted
shares of CenturyLink’s common stock, $1.00 par value per share (the “Common
Stock”), to key employees, directors and other service providers of CenturyLink
or its subsidiaries (collectively, the “Company”), subject to such terms,
conditions, or restrictions as it may deem appropriate; and
WHEREAS, the chief executive officer of CenturyLink, acting pursuant to powers
delegated to him by the Committee under the Plan, has awarded to the Award
Recipient restricted shares of Common Stock on the terms and conditions
specified below.
NOW, THEREFORE, the parties agree as follows:
1.
AWARD OF SHARES
1.1    Upon the terms and conditions of the Plan and this Agreement, CenturyLink
as of the date of this Agreement (the “Grant Date”) hereby awards to the Award
Recipient a total of [_____] restricted shares of Common Stock (the “Restricted
Stock”) that vest, subject to Sections 2, 3 and 4 hereof, in installments as
described in this Section 1.
1.2    [SPECIFIC VESTING DATES AND PERFORMANCE METRICS OMITTED.]
1.3    The difference between the number of shares of Restricted Stock granted
to the Award Recipient under Section 1.1 on the one hand and the maximum number
of shares the Award Recipient may earn under Section 1.2 on the other is
referred to in this Agreement as the “Additional Shares.” Any contingent right
of the Award Recipient to receive Additional Shares under Section 1.2 shall be
treated as restricted stock units with accompanying dividend equivalent rights
under the terms of Section 7 of the Plan. Any Additional Shares earned under
Section 1.2 shall be issued on the applicable Vest Date.
2.    
AWARD RESTRICTIONS ON
RESTRICTED STOCK


{N3767827.1}

--------------------------------------------------------------------------------





2.1    In addition to the conditions and restrictions provided in the Plan,
neither the shares of Restricted Stock nor the right to vote the Restricted
Stock, to receive accrued dividends thereon or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered prior to vesting,
whether voluntarily or involuntarily. All dividends and other distributions
relating to the Restricted Stock and all dividend equivalents on the Additional
Shares will accrue when declared and be paid to the Award Recipient only upon
the vesting of the related Restricted Stock or Additional Shares. Except as
otherwise provided in this Section 2.1, the Award Recipient shall be entitled to
all rights of a shareholder of CenturyLink with respect to the Restricted Stock,
including the right to vote the shares.
2.2    If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2.1 shall
lapse on the date on which the employment of the Award Recipient terminates as a
result of (i) death or (ii) disability within the meaning of Section 22(e)(3) of
the Internal Revenue Code.
2.3    Termination of Employment Following a Change of Control of CenturyLink:
(a)    If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and within [___] months
following a Change of Control of CenturyLink (as defined in the Plan), the Award
Recipient’s employment is terminated by the Company or its Affiliates without
Cause (as defined below) or by the Award Recipient for Good Reason (as defined
below), then the Award Recipient shall retain the rights to all
Performance-Vested Shares, provided that the issuance of such shares shall
nonetheless remain subject to the terms and conditions of Section 1, including
the eligibility to vest in Additional Shares, except that, unless otherwise
provided by the Committee, (A) [CALCULATION OF PERFORMANCE METRIC OVER TRUNCATED
PERIOD ENDING ON DATE OF CHANGE OF CONTROL], and (B) the payout of vested
Performance-Vested Shares and Additional Shares, if any, shall be made as soon
as reasonably practicable following such termination of the Award Recipient but
not later the 60th day following the Award Recipient’s termination of
employment, provided the Release Condition (as defined in Section 2.3(e) has
been satisfied. If the Release Condition is not satisfied, then all unvested
Restricted Stock shall automatically terminate and be forfeited as of the 60th
day following termination of employment.
(b)    (i)    For purposes of this Section 2.3, “Cause” shall mean the Award
Recipient’s (A) willful breach of any nondisclosure, noncompetition,
nonsolicitation or nondisparagement covenants contained in any agreement between
the Company and the Award Recipient; (B) conviction of, or plea of guilty or
nolo contendere to, a felony or other crime involving dishonesty or moral
turpitude; (C) workplace conduct resulting in the payment of civil monetary
penalties or the incurrence of civil non-monetary penalties that will materially
restrict or prevent the Award Recipient from discharging his obligations to the
Company; (D) habitual intoxication during working hours or habitual abuse of or
addiction to a controlled substance; (E) material breach of the Company’s
insider trading,


{N3767827.1}    2

--------------------------------------------------------------------------------





corporate ethics and compliance policies and programs or any other Board-adopted
policies applicable to management conduct; (F) participation in the public
reporting of any information contained in any report filed by the Company with
the Securities and Exchange Commission that was impacted by the Award
Recipient’s knowing or intentional fraudulent or illegal conduct; or (G)
substantial, willful and repeated failure to perform duties as instructed by or
on behalf of the Board in writing.
(ii)    The Award Recipient’s employment shall not be deemed terminated for
Cause unless the Company shall have delivered to the Award Recipient a
termination notice with a copy of a resolution adopted by the affirmative vote
of not less than three-quarters of the entire Board at a meeting called partly
or wholly for such purpose (after reasonable notice is provided to the Award
Recipient and the Award Recipient has had an opportunity, with counsel, to be
heard by the Board) finding that the Award Recipient should be terminated for
Cause and specifying in reasonable detail the grounds therefor.
(i)    No action or inaction shall be deemed the basis for Cause unless the
Award Recipient is terminated therefor prior to the first anniversary of the
date on which such action or omission is first known to [___________]..
(a)    For purpose of this Section 2.3, “Good Reason” shall mean a termination
of the Award Recipient’s employment under the following circumstances: (1) the
Award Recipient has delivered a written notice to the Company, objecting to a
“Good Reason Event” (as defined below) within 90 days following the initial
existence or occurrence of such event, (2) the Company fails to cure such event
or condition within 30 days following receipt of the Award Recipient’s written
notice (the “30-day Cure Period”), and (3) as a result, the Award Recipient
terminates his or her employment no later than [__] months following the
expiration of the 30-day Cure Period. A “Good Reason Event” shall mean:
(i)    Any failure of the Company or its Affiliates (as defined below) to
provide the Award Recipient with a position, authority, duties and
responsibilities at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 180-day
period immediately preceding the Change of Control. The Award Recipient’s
position, authority, duties and responsibilities after a Change of Control shall
not be considered commensurate in all material respects with the Award
Recipient’s position, authority, duties and responsibilities prior to a Change
of Control unless after the Change of Control the Award Recipient holds an
equivalent position with, and exercises substantially equivalent authority,
duties and responsibilities on behalf of, the Post-Transaction Company;
(ii)    The assignment to the Award Recipient of any duties inconsistent in any
material respect with the Award Recipient’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities at the
time of the Change of Control, or any other action that results in a diminution
in any material respect in such position, authority, duties or responsibilities;


{N3767827.1}    3

--------------------------------------------------------------------------------





(iii)    A reduction of the Award Recipient’s base salary in effect as of the
date of the Change of Control without the Award Recipient’s consent, except for
across-the-board salary reductions similarly affecting all or substantially all
similarly-situated officers of the Company and the Post-Transaction Company;
(iv)    The Award Recipient is advised of, manifests an awareness of, or becomes
aware of facts that would cause a reasonable person to inquire into any failure
in any material respect by the Company or its Affiliates to comply with any of
the provisions of this Agreement; or
(v)    Any directive requiring the Award Recipient to be based at any office or
location more than 50 miles from the location the Award Recipient was based
prior to the Change of Control, or requiring the Award Recipient to travel on
business to a substantially greater extent than required immediately prior to
the Change of Control.
(b)    For purposes of this Section 2.3, “Affiliate” (or variants thereof) shall
mean a person that controls, or is controlled by or is under common control
with, another specified person, either directly or indirectly.
(c)    For purposes of this Section 2.3 and 2.4, “Release Condition” shall mean
the Award Recipient’s execution, delivery to the Company and non-revocation of a
mutual liability release agreement in the form and substance determined by the
Company (and the expiration of any revocation period contained in such release
agreement) within 60 days following the Award Recipient’s termination of
employment.
2.4    If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient’s employment terminates because of retirement on or after attaining
the age of 55 with at least ten years of prior service with the Company, then,
provided the Committee has specifically approved such action, and the Release
Condition (as defined in Section 2.3) has been satisfied, the Award Recipient
shall retain the rights to the Performance-Vested Shares, in full or in part (as
determined by the Committee), provided that the issuance of such shares shall
nonetheless remain subject to the terms and conditions of Section 1, including
the eligibility to vest in Additional Shares.
3.    
TERMINATION OF EMPLOYMENT
Notwithstanding anything in this Agreement to the contrary, all unvested
Restricted Stock shall automatically terminate and be forfeited if the
employment of the Award Recipient terminates for any reason, unless and to the
extent otherwise provided in Section 2.
4.    
FORFEITURE OF AWARD
4.1    If, at any time during the Award Recipient’s employment by the Company or
within 18 months after termination of employment, the Award Recipient engages in
any activity in


{N3767827.1}    4

--------------------------------------------------------------------------------





competition with any activity of the Company, or inimical, contrary or harmful
to the interests of the Company, including but not limited to: (3) conduct
relating to the Award Recipient’s employment for which either criminal or civil
penalties against the Award Recipient may be sought; (3) conduct or activity
that results in termination of the Award Recipient’s employment for cause; (3)
violation of the Company’s policies, including, without limitation, the
Company’s insider trading, ethics and corporate compliance policies and
programs; (3) participating in the public reporting of any financial or
operating result that was impacted by the participant’s knowing or intentional
fraudulent or illegal conduct; (3) accepting employment with, acquiring a 5% or
more equity or participation interest in, serving as a consultant, advisor,
director or agent of, directly or indirectly soliciting or recruiting any
employee of the Company who was employed at any time during the Award
Recipient’s tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (i) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient’s tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company’s interests in any substantial manner or (ii) any
other service or assistance that is provided at the request or with the written
permission of the Company; (3) disclosing or misusing any confidential
information or material concerning the Company, except for any disclosures
provided in good faith to regulators in response to inquiries or investigations
or otherwise made in good faith to any regulator or law enforcement authority;
(3) engaging in, promoting, assisting or otherwise participating in a hostile
takeover attempt of the Company or any other transaction or proxy contest that
could reasonably be expected to result in a Change of Control not approved by
the Board; or (3) making any statement or disclosing any information to any
customers, suppliers, lessors, lessees, licensors, licensees, employees, or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company,
except for any statements or disclosures provided in good faith to regulators in
response to inquiries or investigations or otherwise made in good faith to any
regulator or law enforcement authority, then the award of Restricted Stock
granted hereunder shall automatically terminate and be forfeited effective on
the date on which the Award Recipient engages in such activity and (1) all
shares of Common Stock acquired by the Award Recipient pursuant to this
Agreement (or other securities into which such shares have been converted or
exchanged) shall be returned to the Company or, if no longer held by the Award
Recipient, the Award Recipient shall pay to the Company, without interest, all
cash, securities or other assets received by the Award Recipient upon the sale
or transfer of such stock or securities, and (2) all unvested shares of
Restricted Stock and contingent rights to receive Additional Shares shall be
forfeited.
4.2    If the Award Recipient owes any amount to the Company under Section 4.1
above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or


{N3767827.1}    5

--------------------------------------------------------------------------------





vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
4.3    The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee or its
delegee determines in its sole discretion that such action is in the best
interests of the Company.
5.    
STOCK CERTIFICATES
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms of this Agreement.
Instead, ownership of the Restricted Stock shall be evidenced by a book entry
with the applicable restrictions reflected. Upon the lapse of restrictions on
shares of Restricted Stock, CenturyLink shall issue the vested shares of
Restricted Stock (either through book entry issuances or delivery of a stock
certificate) in the name of the Award Recipient or his or her nominee, subject
to the other terms and conditions of this Agreement, including those governing
any withholdings of shares under Section 6 below. Upon receipt of any such
vested shares, the Award Recipient is free to hold or dispose of such shares,
subject to (3) applicable securities laws, (3) CenturyLink’s policy statement on
insider trading, and (3) any of CenturyLink’s stock ownership guidelines then in
effect that are applicable to the Award Recipient.
6.    
WITHHOLDING TAXES
Notwithstanding any Plan provision to the contrary, unless the Award Recipient
has previously provided the Company with payment of all applicable withholding
taxes, at the time that all or any portion of the Restricted Stock vests,
CenturyLink shall withhold from the shares the Award Recipient otherwise would
receive under this Agreement the number of whole shares of Common Stock having a
value equal to the maximum statutory amount required to be withheld under
federal, state and local law, rounding up if necessary.
7.    
ADDITIONAL CONDITIONS
Anything in this Agreement to the contrary notwithstanding, if, at any time
prior to the vesting of the Restricted Stock in accordance with Section 1 or 2,
CenturyLink further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink.


{N3767827.1}    6

--------------------------------------------------------------------------------





CenturyLink agrees to use commercially reasonable efforts to issue all shares of
Common Stock issuable hereunder on the terms provided herein.
8.    
NO CONTRACT OF EMPLOYMENT INTENDED
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
9.    
BINDING EFFECT
Upon being duly executed and delivered by CenturyLink and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
10.    
EFFECT OF PLAN TERMS AND COMMITTEE ACTIONS
10.1    Capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed to them in the Plan.
10.2    This Agreement, the rights of the Award Recipient hereunder and the
shares of Restricted Stock granted hereby are subject to (i) all of the terms,
conditions, restrictions and other provisions of the Plan, as it may be amended
from time to time, as fully as if all such provisions were set forth in their
entirety in this Agreement and (ii) such rules and regulations as the Committee
may adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
all of which shall be binding upon the Award Recipient. If any provision of this
Agreement conflicts with a provision of the Plan, the Plan provision shall
control.
10.3    The Plan is discretionary and may be amended, cancelled or terminated by
the Company at any time, in its discretion. The grant of Restricted Stock in
this Agreement does not create any contractual rights other than as set forth in
this Agreement, and does not create a right to receive Restricted Stock or any
other Incentives in the future. Future Incentives, if any, will be at the sole
discretion of the Company.
10.4    The Award Recipient acknowledges receipt from CenturyLink of a copy of
the Plan and a prospectus summarizing the Plan and further acknowledges that the
Award Recipient was advised to review such materials prior to entering into this
Agreement. The Award Recipient waives


{N3767827.1}    7

--------------------------------------------------------------------------------





the right to claim that the provisions of the Plan are not binding upon the
Award Recipient and the Award Recipient’s heirs, executors, administrators,
legal representatives and successors.
11.    
ATTORNEYS’ FEES AND EXPENSES
Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision of this Agreement, including, but not
limited to, the institution of any action or proceeding in court to enforce any
provision of this Agreement, to enjoin a breach of any provision of this
Agreement, to obtain specific performance of any provision of this Agreement, to
obtain monetary or liquidated damages for failure to perform any provision of
this Agreement, or for a declaration of such parties’ rights or obligations
under this Agreement, or for any other judicial remedy, then the prevailing
party shall be entitled to be reimbursed by the losing party for all costs and
expenses incurred thereby, including, but not limited to, attorneys’ fees
(including costs of appeal).
12.    
GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana. The Award Recipient and CenturyLink shall submit to the
exclusive jurisdiction of, and venue in, the courts in Louisiana in any dispute
relating to this Agreement.
13.    
SEVERABILITY
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyLink
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision of this Agreement, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
14.    
OTHER PROVISIONS
14.1    It is intended that the payments and benefits provided under this
Agreement will comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”) or an exemption therefrom.
The Agreement shall be interpreted, construed, administered, and governed in a
manner that effects such intent. No acceleration of the vesting of any
Additional Shares shall be permitted unless permitted under Section 409A.


{N3767827.1}    8

--------------------------------------------------------------------------------





14.2    The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein. This Agreement may
not, without the Award Recipient’s consent, be amended or modified so as to
materially adversely affect the Award Recipient’s rights under this Agreement,
except (i) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (ii) by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
14.3    Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give any person, other than the parties hereto and
their successors, assigns, heirs, executors, administrators, or legal
representatives, any rights or remedies under, or by reason of, this Agreement.
15.    
ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS
15.1    The Company may, in its sole discretion, deliver any documents related
to the Award Recipient’s current or future participation in the Plan or any
other equity compensation plan of the Company by electronic means or request
Award Recipient’s consent to the terms of an award by electronic means. The plan
documents may, but do not necessarily, include: the Plan, any grant notice, this
Agreement, the Plan prospectus, and any reports of CenturyLink provided
generally to CenturyLink’s shareholders. In addition, the Award Recipient may
deliver by electronic means any grant notice or award agreement to the Company
or to such third party involved in administering the applicable plan as the
Company may designate from time to time. Such means of electronic delivery may
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the applicable plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. By accepting the terms of this Agreement, the Award Recipient also
hereby consents to participate in such plans and to execute agreements setting
the terms of participation through an on-line or electronic system as described
herein.
15.2    The Award Recipient acknowledges that the Award Recipient has read
Section 15.1 of this Agreement and consents to the electronic delivery and
electronic execution of plan documents as described in Section 15.1. The Award
Recipient acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Award Recipient by
contacting the Company by telephone or in writing. The Award Recipient further
acknowledges that the Award Recipient will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents to the Award
Recipient fails. Similarly, the Award Recipient understands that the Award
Recipient must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents by the Award Recipient fails. The Award Recipient may revoke his or
her consent to the electronic delivery and execution of documents described in
Section 15.1 or may change the electronic mail address to which such documents
are to be delivered (if Award Recipient has provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the Award
Recipient


{N3767827.1}    9

--------------------------------------------------------------------------------





understands that he or she is not required to consent to electronic delivery or
execution of documents described in Section 15.1.
16.    
DATA PRIVACY
As a condition to his or her participation in the Plan, the Award Recipient
consents to the collection, use, and transfer of personal data as described in
this paragraph. The Award Recipient understands that the Company holds certain
personal information about the Award Recipient, including his or her name, home
address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested,
or outstanding in the Award Recipient’s favor, for the purpose of managing and
administering the Plan (“Data”). The Award Recipient further understands that
CenturyLink or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
the Award Recipient’s participation in the Plan, and that CenturyLink and any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration, and management of the Plan.
The Award Recipient understands that these recipients may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections that the Award Recipient’s country. The Award
Recipient authorizes them to receive, possess, use, retain, and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering, and managing the Award Recipient’s participation in the Plan,
including any requisite transfer to a broker or other third party with whom the
Award Recipient may elect to deposit any amounts received pursuant to the Plan
and this Agreement, such Data as may be required for the administration of the
Plan. The Award Recipient understands that he or she may, at any time, view
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting his or her human resources representative. The Award
Recipient further understands that this consent is purely voluntary, and will
not affect the Award Recipient’s employment or career with the Company, although
it may affect the Award Recipient’s ability to participate in the Plan.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
CENTURYLINK, INC.




By:                                
[NAME]
[TITLE]




                                
[NAME]
Award Recipient


{N3767827.1}    10

--------------------------------------------------------------------------------









{N3767827.1}    11